Citation Nr: 0103050	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.R.

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
August 1949.  He died on November [redacted] 1997.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
1999 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The appellant entered 
notice of disagreement in October 1999, a statement of the 
case was issued in November 1999, and a substantive appeal 
was received in November 1999.  A personal hearing was 
conducted at the RO in February 2000.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died on 
November [redacted] 1997, of metastatic hepatocellular carcinoma due 
to (or as a likely consequence of) chronic hepatitis C.

2.  The veteran was not service-connected for any disability 
at the time of his death.

3.  Neither cancer nor hepatitis C were manifested during the 
veteran's active military service or for many years 
thereafter, and neither cancer nor hepatitis are otherwise 
shown to be related to the veteran's active military service. 

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death. 


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137, 1310 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.312 (2000).

2.  The requirements for Survivors' and Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have not been met.  38 U.S.C.A. 
§ 3501(a)(1) (West 1991); 38 C.F.R. § 21.3021 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, for assistance to a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  In the instant case, service medical 
records have been obtained, and the appellant has indicated 
that she had no medical evidence to submit in support of her 
claim.  The veteran's death certificate shows that he died at 
home and that an autopsy was not performed.  Under the 
circumstances, the Board finds that no useful purpose would 
be served in this case by delaying appellate review for 
additional development.  The record as it stands allows for 
equitable appellate review, and the Board finds that there 
has been substantial compliance with the provisions of the 
Veterans Claims Assistance Act of 2000.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including malignant tumors, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Turning to the record, the Board first notes that during his 
lifetime, the veteran was not service-connected for any 
disability.  The veteran's service medical records do not 
reference any pertinent complaints or diagnoses of cancer, 
hepatitis C or any liver disorder.  The Board notes that the 
veteran did receive extensive testing during service for 
urinary tract problems.  Nevertheless, service medical 
records do not show any liver problems.  Moreover, post-
service medical records do not show cancer, hepatitis C or 
any liver problems for many years after service.  In fact, 
the veteran's death certificate reflects that his fatal 
cancer had its onset approximately six months prior to his 
November 1997 death.

In an October 1999 statement and in testimony given at the 
February 2000 RO hearing, the appellant stated her belief 
that the veteran's death might be related to exposure to 
chemicals and emotional stress associated with active duty.  
The Board acknowledges the appellant's belief in a causal 
connection between the veteran's death and his military 
service, including possible exposure to unknown chemicals he 
may have handled while on active duty.  However, as the 
appellant is not a medical expert, she is not competent to 
offer an opinion regarding any medical causation leading to 
the veteran's death.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Because the record fails to demonstrate any connection 
between the veteran's metastatic hepatocellular carcinoma or 
chronic hepatitis C and the veteran's military service, the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied.  In sum, the Board is 
compelled to find that the clear preponderance of the 
evidence is against entitlement to service connection for the 
cause of the veteran's death.  It follows that there is not 
such an approximate balance of the positive evidence and the 
negative evidence to otherwise permit a favorable 
determination.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

In view of the denial of service connection for the cause of 
the veteran's death, the claim for entitlement to Survivors' 
and Dependents' Educational Assistance benefits under Chapter 
35, Title 38, United States Code, is also denied.  In order 
to be eligible for this educational assistance the veteran 
must have died of a service connected disability, or been 
evaluated as permanently and totally disabled for a period of 
10 years prior to his death.  38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. § 21.3021 (a).  As such, the appellant does not met 
the basic requirements for educational assistance.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

